Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 12, it is unclear what constitutes a “similar” film.  It is unclear what features or characteristics are necessary in order for the film to be “similar”.
	Secondly, with respect to claim 13, it is unclear what must be determined or established in order for the fraction and rapid delivery period to be “predetermined”.  It is unclear how “predetermined” further limits the claim.
	Thirdly, claim 15 cannot be understood as drafted.  The examiner questions if the use of “is” is correct.  The claim must be clarified.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 8-12, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over GE P 2012 5618 B in view of Katsarava et al. (US 2002/0015720 A1).
GE P 2012 5618 B discloses polymers corresponding to those claimed, including a co-poly (ester amide urea) having applicants’ claimed blocks, which may be used as therapeutic systems of controlled drug release.  See pages 2-6, Examples 1 and 2, and Abstract within the translation provided by applicants.
5.	Though the primary reference fails to disclose the claimed method of applying the polymer composition containing bacteriophages in the form of a film to a wound, the use of bacteriophages within biodegradable polyester amide (PEA) polymers to be used as wound dressings in the form of films was known at the time of invention.  Katsarava et al. disclose within paragraphs [0026], [0055] and [0058] the use of bioactive agents such as bacteriophages, etc.  Furthermore, within paragraph [0028], it is disclosed that a wound may be treated using a construct of the polymer composition in the form of a deformable sheet.  Accordingly, since it has been held that it is prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244), the position is taken that it would have been obvious to employ the bacteriophages of the secondary reference within the aforementioned therapeutic systems of the primary reference and further to use such systems in the form of films for application to and treatment of wounds, so as to arrive at the instant invention.  Regarding claims 3, 8, and 9, within paragraph [0054] of the secondary reference, it disclosed that silver sulfadiazine, antibiotics, and salts may be incorporated within the composition (The use of antibiotics is also disclosed within paragraph [0028]); accordingly, the position is taken that it would have been obvious to incorporate these components within the polymer composition of the primary reference.  Regarding claims 10-12, though the references fail to disclose the claimed timeframes or the subsequent application of another dressing, the position is taken that determining the optimal time for the dressing to be applied would have well within the abilities of the skilled artisan, as would the application of another dressing when needed.  Regarding claims 17 and 18, within paragraph [0028] of the secondary reference, it is disclosed that the construct may include an enzyme to hydrolytically cleave the polymer.  Accordingly, it would have been obvious to incorporate such an enzyme within the polymer composition of the primary reference.  Furthermore, given the disclosed function of the enzyme, one would have been able to determine specific enzymes, as claimed, to add to the polymer composition.  Regarding claim 19, since the function of the bacteriophage was known, determining the optimal quantity or concentration would have required only routine experimentation.  Regarding claims 20, 21, 27, and 28, the position is taken that the form, structure and thickness of the film amounts to obvious design choices well within the ability of the skilled artisan.  Furthermore, one would have been motivated to use a nonwoven and nonporous film to prevent foreign bodies (bacteria) and substances from entering the wound.  Also, given the disclosure of the use of a deformable sheet, one would have interpreted the form as being solid.  These positions are further supported by the disclosures within paragraphs [0050]-[0052] of the secondary reference.  Lastly, since the polymer of the primary reference and claim 1 are at least equivalent in terms of polymer structure, one would have reasonably expected the disclosed polymer to be substantially transparent.  Regarding claims 22 and 23, within paragraphs [0028] and [0049] of the secondary reference, wounds are disclosed that meet or render obvious the claimed wounds.  Regarding claims 24 and 25, though treatment of the wound with the claimed substances is not disclosed, the treatment, as claimed, would have been obvious to the skilled artisan in order to preclude infection and prepare the wound for covering.  Regarding claim 26, within paragraph [0028] of the secondary reference, it is disclosed that the bacteriophage may be selected to be specific to the bacteria found within the wound; accordingly, it would have been obvious to tailor the type of bacteriophage to treat an infection.
6.	Claims 4-7, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.      Claims 13 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765